Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
1.	This office action is in response to an amendment received on 12/2/21 for patent application 16/579,569.
2.	Claims 21-23, 25-27, 31-32, 34 are amended.
3.	Claims 24, 33 are cancelled.
4	Claims 21-23, 25-32, 34-35 are pending.

                                           RESPONSE TO ARGUMENTS

Applicant argues#1
1) 1) The claimed subject matter does not fall within the subject matter groupings of 
abstract ideas enumerated in MPEP § 2106.04(a)
For step 2A, Prong One of the framework that is established by Alice/Mayo and the 20/9 Revised Patent Subject Matter Eligibility Guidance, MPEP § 2106.04(a) states that “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above.” The three groupings of abstract ideas listed in MPEP § 2106.04(a) include: “[m]Jathematical concepts;” “[c]ertain methods of organizing human activity;” and “mental processes.” MPEP § 
Applicant submits that the claimed subject matter does not fall within any of these three enumerated groupings. The claims do not recite a mathematical formula and are not directed to a mental process. While Applicant’s specification discusses concepts in the context of transactions, the claims cover a process that allows for an entity to interact with a user without the entity being exposed to certain information that the user desires to keep private from the entity but is relevant to the interaction. That is, the claims have been genericized beyond the example of transferring funds while still covering novel, technical concepts of the specification. Accordingly, Applicant submits that the claims do not pertain to fundamental economic principles or practices or any of the other items listed under certain methods of organizing human activity. As a result, the claims are not directed to certain methods of organizing human activity. Because the claims do not fall within any of the three enumerated groupings, the claimed subject matter is directed to eligible subject matter.
Examiner Response
Examiner respectfully disagrees.
The claims are reciting the identified abstract idea (steps instructing how to define a transfer of funds payment payout processing) placed in the Fundamental Economic Practice and/or Commercial interaction grouping of Abstract Ideas.
See the 35 U.S.C 101 rejection below.

Applicant argues#2
2) The claimed subject matter is an improvement to a technology
 Applicant submits that the claimed subject matter constitutes an improvement to the area of security. In particular, as explained by Applicant’s specification:
The information provided by the payee 234 to the funds transfer method
definition form 238 can be submitted to the funds payout computing system 210
such that the information is not received, stored, by or otherwise exposed to the
payer computing system 242. As such, this approach allows sensitive information
(i.e., personally identifiable information) to be electronically submitted by a payee
234 to define a payout destination, while limiting access to that sensitive
information. Limiting the access can beneficially alleviate various compliance
requirements of the payer 240 while also reducing the risk of the information
being used for purposes beyond the intentions of the payee 234. Specification at [0020]
Also, as explained:
The merchant 106, however, will beneficially not have access, store, or otherwise
be exposed to the PH, thereby potentially reducing compliance concerns for the
merchant 106 as well as reducing the complexities of the client application
associated with the merchant 106. Specification at  [0015]

Accordingly, the claimed subject matter allows for an entity (e.g., a merchant) to interact with a user without the entity being exposed to certain information that the user desires to keep private from the entity but is relevant to the interaction. That is, the user’s information is kept secure and private while still facilitating the interaction between the user and the entity. Applicant therefore submits that the claims are directed to statutory subject matter and thus are allowable.
Examiner Response
Examiner respectfully disagrees.
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
The paras of the spec that applicant references (paras 15, 20 and paras 20-22)  are reproduced below:

[0015] As described in more detail below, the funds payout computing system 110 can allow for a payee 112 to provide personally identifiable information (PID) in order to configure the payout destination. The merchant 106, however, will beneficially not have access, store, or otherwise be exposed to the PII, thereby potentially reducing compliance concerns for the merchant 106 as well as reducing the complexities of the client application associated with the merchant 106  

[0020] As indicated by communication 284 in FIG. 2, the information provided by the payee 234 to the funds transfer method definition form 238 can be submitted to the funds payout computing system 210 such that the information is not received, stored, by or otherwise exposed to the payer computing system 242. As such, this approach allows sensitive information (i.e., personally identifiable information) to be electronically submitted by a payee 234 to define a payout destination, while limiting access to that sensitive information. Limiting the access can beneficially alleviate various compliance requirements of the payer 240 while also reducing the risk of the information being used for purposes beyond the intentions of the payee 234. Upon receiving the communication 284 with the information submitted by the payee 234, the funds payout computing system 210 can generate a temporary unique identifier that is linked by the funds payout computing system 210 to the sensitive information that was submitted in the funds transfer method definition form 238 by the payee 234. The temporary unique identifier can be returned to the user device 230, as indicated by communication 288 in FIG. 2. The temporary unique identifier created by the funds payout computing system 210 can be for a one-time use, with a limited lifespan (.e., only valid for a 10 minutes). This temporary unique identifier can then be provided to the payer computing system 242 so that it can be incorporated into a subsequent API call to the funds payout computing system 210 to define the transfer method for the payee 234 on the funds payout computing system 210. Upon receiving the temporary unique identifier in the API call from the payer computing system 242, the funds payout computing system 210 can locate the linked information that was submitted in the funds transfer method definition form 238, which can include personally identifiable information, and then set up the funds transfer method for the payee 234. As shown in FIG, 2, the funds transfer method can be stored in a funds transfer method database 224 and be tied to the payee in a user database 226. Once the transfer method is created by the funds payout computing system 210 based on the sensitive information that was linked to the temporary unique identifier, a transfer method token can then be generated by the funds payout computing system 210 and provided to the payer computing system 242 for storage and subsequent use. As such, when the payer 240 desires to provide payee 234 with a payout, the payer computing system 242 can subsequently pass the transfer method token in appropriate messaging (i.e., a create payment API call) to the funds payout computing system 210 to cause the payout to be processed.

 [0021] The funds payout computing system 210 can be embodied as a computing device or server capable of processing, communicating, storing, maintaining, and transferring data. For example, the funds payout computing system 210 can be embodied as a server, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device. In some embodiments, the funds payout computing system 210 can be embodied as a computing device integrated with other systems or subsystems. In the illustrative embodiment of FIG. 2, the funds payout computing system 210 includes a processor 212, a system bus 214, a memory 216, a data storage 218, communication circuitry 220, and one or more peripheral devices 222. Of course, the funds payout computing system 210 can include other or additional components, such as those commonly found in a server and/or computer (e.g., various input/output devices), in other embodiments. Additionally, in some embodiments, one or more of the illustrative components can be incorporated in, or otherwise form a portion of, another component. For example, the memory 216, or portions thereof, can be incorporated in the processor 212 in some embodiments. Furthermore, it should be appreciated that the funds payout computing system 210 can include other components, sub-components, and devices commonly found in a computer and/or computing device, which are not illustrated in FIG. 2 for clarity of the description.
 [0022] The processor 212 can be embodied as any type of processor capable of performing the functions described herein. For example, the processor 212 can be embodied as a single or multi-core processor, a digital signal processor, microcontroller, a general purpose central processing unit (CPU), a reduced instruction set computer (RISC) processor, a processor having a pipeline, a complex instruction set computer (CISC) processor, an application specific  integrated circuit (ASIC), a programmable logic device (PLD), a field programmable gate array (FPGA), or other processor or processing/controlling circuit or controller. 
[0023] In various configurations, the funds payout computing system 210 includes a system bus 214 for interconnecting the various components of the funds payout computing system 210. The system bus 214 can be embodied as, or otherwise include, memory controller hubs, input/output control hubs, firmware devices, communication links (e.g., point-to-point links, bus links, wires, cables, light guides, printed circuit board traces, etc.) and/or other components and subsystems to facilitate the input/output operations with the processor 212, the memory 216, and other components of the funds payout computing system 210. In some embodiments, the funds payout computing system 210 can be integrated into one or more chips such as a programmable logic device or an application specific integrated circuit (ASIC). In such embodiments, the system bus 214 can form a portion of a system-on-a-chip (SoC) and be incorporated, along with the processor 212, the memory 216, and other components of the funds payout computing system 210, on a single integrated circuit chip.   

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (security) and reflected in the claims. The additional elements in the claim (the transaction processor computer system, the user device, the computer system and transaction initiator computer system) are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. 
Therefore, there are no additional elements in the claims that are indicative of integration into a practical application.
 The rejection is maintained.


Applicant argues#3
Applicant therefore submits that claim 1 and its dependent claims are directed to statutory subject matter. Independent claims 9 and 16 (and their respective dependent claims) are believed to also be directed to statutory subject matter for at least reasons similar to those provided for claim 1.
Examiner Response
This argument has been addressed above with respect to claim 1, see the Response to Applicant argues#2 above.


Applicant argues#4
Amended claim 21 recites “generating a unique identifier [that] is linked to the particular setup information and is usable to obtain a transaction token that enables a computer system to request that the transaction be performed for the user” and “in response to receiving the unique identifier from a transaction initiator computer system that is distinct from the user device, the transaction processor computer system sending the transaction token to the transaction initiator computer system.” Applicant submits that El-Awady does not teach or suggest at least these features of claim 21.

Applicant therefore submits that claim 21 and its dependent claims are patentably distinct over El-Awady. Independent claim 31 and its dependent claims are believed to distinguish over El-Awady for at least reasons similar to those provided for claim 21.
Examiner Response
This argument is moot, as based on the amendments to the claims, a new grounds of rejection is provided, see the 35 USC 103 rejection below.







                                                Claim Rejections - 35 USC § 101
     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1. Claims 21-23, 25-32, 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2 . Claims 21-23, 25-32, 34-35 are directed to a CRMs or methods, which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent CRM Claim 31. Claim 21 recites the limitations of ..sending...receive user input..., ...generating a unique identifier... without particular setup information being exposed, ...sending...the unique identifier..., ..sending...the transaction token..., ...perform the transaction...,., Claim 25: ...receiving information.... 
These limitations for all claims, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. A series of steps instructing how to define a funds transfer for funds payout processing recites a fundamental economic practice and/or commercial interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and/or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The computing systems(s) and user device as well as tokens in the claims are just applying generic computer components or processes to the recited abstract limitations. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 21 and 31 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: computing systems(s) and user device as well as tokens. The computer hardware/software is/are recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 21 and 31 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add Significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. >> See Applicant’s specification para. [0012-3], [0022], and [0039-40] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), if applicable. << Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 21 and 31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 21 and 31 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 21-23, 25-32, 34-35 are not patent-eligible. 
                  Claim Rejections - 35 USC § 102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless —
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. Claims 21-22, 27, 29, 31-32, 34 are rejected under 35 U.S.C. 102(a)(1) /(a)(2) as being anticipated by US 2012/0316992 to Oborne.
Regarding claims 21 and 31:
 Oborne teaches: 
. 	 sending, by a transaction processor computer system, a script to a user device of a user, wherein the script is executable to receive user input specifying setup information that enables a transaction to be performed for the user (At least: [0040], [0046], [0047]:
[0040] The client may render, e.g., 421, the tokenization invitation and application form, and display, e.g., 422, the invitation and application form for the user, e.g., 423. In some implementations, the user may desire to enroll for payment tokenization services, and may provide token creation input to complete the application form, e.g., 423. The client may generate a competed application form, and provide, e.g., 424, the token application to the token server (either directly or via the merchant server). For example, the client may provide a HTTP(S) POST message for the token application 424 similar to the example below:
[0046] In some implementations, the token server may parse the invitation request message, and extract details of the user and client from the message, e.g., 508. The token server may determine if additional information is required from the user to generate a token data structure and/or token data record, e.g., 509. If additional information is needed (e.g., not all fields of the token data record can be completed with the available information), the token server may generate a token input form, e.g., 511, and provide the token input form for the user. The token server may provide the token input form to the client (either directly to the client or via the merchant server). The client may render the form, and display, e.g., 512, the form for the user. In some implementations, the user may obtain a form such as the example user interface illustration depicted in FIG. 2B.
.	in response to receiving, from the user device, particular setup information provided by the user, the transaction processor computer system generating a unique identifier, wherein the unique identifier is linked to the particular setup information and is usable to obtain a transaction token that enables a computer system to request that the transaction be performed for the user without the computer system being exposed to the particular setup information (At least: [0046], [0047]);
[0046] to generate a token data structure and/or token data record, e.g., 509. If additional information is needed (e.g., not all fields of the token data record can be completed with the available information), the token server may generate a token input form, e.g., 511, and provide the token input form for the user
[0047] In some implementations, the user may desire to enroll for payment tokenization services, and may provide token creation input to complete the form, e.g., 513 (e.g., in one example, the user may engage a "cloak," see FIG. 10A, 1022, or otherwise may provide an indication that they wish to enhance their privacy in a transaction) (in an alternative example, the user may provide such indication by requesting and/or otherwise purchasing a prepaid card, smart card, one-time use card, credit card, debit card, smartphone, PDA, having token information included therein). The client may generate a competed form, and provide, e.g., 514, the form to the token server (either directly or via the merchant server). The token server may obtain the form, and parse the form to extract data fields and values from the form to generate a token data record, e.g., 515. For example, the token server may generate a unique and resolvable token identifier irrespective of the token requesting channel (e.g., merchant, issuer, acquirer, payment network, user, etc.). In some implementations, the token server keeps track of all generated tokens via token identifiers, and as each is created, subsequent requests for creation of a token with the same token identifier will be denied. In some implementations, token record creation may be performed done serially. For example, a serial series of token identifiers may be created for each issuer, merchant, acquirer and/or payment network. For example, each series may involve a numeric range that is unique to each source. In other implementations, rather than serial application, token identifiers may be assigned by random allocation. In some implementations, each token may be pre-funded. For example, the source of the token (e.g., issuer, acquirer, independent token arbitrator) may first obtain assurance that funds have been uniquely and exclusively allocated for the token from the source to which the token points. Thus, in some implementations, the token may be pre-funded and pre-authorized for up to (or in the alternative, for exactly) a predefined amount of a purchase transaction. For example, the token server may generate a token data structure similar to the example XML-encoded data structure below:
	.	sending by the transaction processor computer system, the unique identifier to the user device (At least: [0039]:
[0039] In some implementations, the token server may parse the invitation request message, and extract details of the user and client from the message. The token server may generate, e.g., 419, a tokenization invitation and an application form for the user to complete to sign up for tokenization services. The token server may provide, e.g., 420, the tokenization invitation and the application form to the client (either directly to the client or via the merchant server
. 	 in response to receiving the unique identifier from a transaction initiator computer system that is distinct form the user device, the transaction processor computer system sending the transaction token to the transaction initiator computer system (At least: [0039], [0046],[0047]:
[0039] In some implementations, the token server may parse the invitation request message, and extract details of the user and client from the message. The token server may generate, e.g., 419, a tokenization invitation and an application form for the user to complete to sign up for tokenization services. The token server may provide, e.g., 420, the tokenization invitation and the application form to the client (either directly to the client or via the merchant server). For example, the token server may provide a HTTP(S) POST message including XML data representative of the tokenization input form 420, such as the example HTTP(S) POST message below:
[0046] In some implementations, the token server may parse the invitation request message, and extract details of the user and client from the message, e.g., 508. The token server may determine if additional information is required from the user to generate a token data structure and/or token data record, e.g., 509. If additional information is needed (e.g., not all fields of the token data record can be completed with the available information), the token server may generate a token input form, e.g., 511, and provide the token input form for the user. The token server may provide the token input form to the client (either directly to the client or via the merchant server). The client may render the form, and display, e.g., 512, the form for the user. In some implementations, the user may obtain a form such as the example user interface illustration depicted in FIG. 2B.
[0047] In some implementations, the user may desire to enroll for payment tokenization services, and may provide token creation input to complete the form, e.g., 513 (e.g., in one example, the user may engage a "cloak," see FIG. 10A, 1022, or otherwise may provide an indication that they wish to enhance their privacy in a transaction) (in an alternative example, the user may provide such indication by requesting and/or otherwise purchasing a prepaid card, smart card, one-time use card, credit card, debit card, smartphone, PDA, having token information included therein). The client may generate a competed form, and provide, e.g., 514, the form to the token server (either directly or via the merchant server). The token server may obtain the form, and parse the form to extract data fields and values from the form to generate a token data record, e.g., 515. For example, the token server may generate a unique and resolvable token identifier irrespective of the token requesting channel (e.g., merchant, issuer, acquirer, payment network, user, etc.). In some implementations, the token server keeps track of all generated tokens via token identifiers, and as each is created, subsequent requests for creation of a token with the same token identifier will be denied. In some implementations, token record creation may be performed done serially. For example, a serial series of token identifiers may be created for each issuer, merchant, acquirer and/or payment network. For example, each series may involve a numeric range that is unique to each source. In other implementations, rather than serial application, token identifiers may be assigned by random allocation. In some implementations, each token may be pre-funded. For example, the source of the token (e.g., issuer, acquirer, independent token arbitrator) may first obtain assurance that funds have been uniquely and exclusively allocated for the token from the source to which the token points. Thus, in some implementations, the token may be pre-funded and pre-authorized for up to (or in the alternative, for exactly) a predefined amount of a purchase transaction. For example, the token server may generate a token data structure similar to the example XML-encoded data structure below ; and 
.	 after receiving a request from the transaction initiator computer system to perform the transaction for the user, the transaction processor computer system performing the transaction based on the particular setup information and in response to the request including the transaction token. (At least: [0063]:
[0063] In some implementations, the pay network server may forward an authorization success message, e.g., 646, to the token server, which may in turn forward the authorization success message, e.g., 647, to the merchant server. The merchant may obtain the authorization message, and determine from it that the user possesses sufficient funds in the card account to conduct the transaction. The merchant server may add a record of the transaction for the user to a batch of transaction data relating to authorized transactions. For example, the merchant may append the XML data pertaining to the user transaction to an XML data file comprising XML data for transactions that have been authorized for various users, e.g., 648, and store the XML data file, e.g., 649, in a database, e.g., merchant database 604. For example, a batch XML data file may be structured similar to the example XML data structure template provided below:

Regarding claim 22: Oborne, as shown in the rejection above, teaches the limitations of claim 21.
Oborne further teaches: 
* wherein the transaction involves transferring funds from an account of a payer associated with the transaction initiator computer system to an account of the user. (At least: [0029], [0057]);
[0057] In some implementations, the token server may provide the token data, issuer data, and/or user payment options input, e.g., 634, to a pay network server (e.g., if the token server is separate from the pay network system). For example, the token server may provide a HTTP(S) POST message to the pay network server similar to the examples above. The pay network server may process the transaction so as to transfer funds for the purchase into an account stored on an acquirer of the merchant. For example, the acquirer may be a financial institution maintaining an account of the merchant. For example, the proceeds of transactions processed by the merchant may be deposited into an account maintained by at a server of the acquirer.
	Regarding claim 27, Oborne teaches the method of claim 25. Oborne further teaches wherein the set of fields displayed to the user are based on a country value provided by the user (At least: [0023], [0040], [0041], [0043], [0069]).
	Regarding claim 29, Oborne teaches the method of claim 21. Oborne further teaches wherein the unique identifier is a single-use token that is valid for a specified period of time (At least: [0028]).
	Regarding claim 32, Oborne teaches the medium of claim 31. Oborne further discloses wherein the transaction involves transferring based on personally identifiable information (PII) specified in the transaction information, funds from an account of a payee associated with the transaction initiator computer system to a payout destination associated with the user (At least: Fig 10C; [0081];  Fig 9D and associated text).
Regarding claim 34: Oborne, as shown in the rejection above, teaches the medium of claim 31.
Oborne further teaches:
wherein the operations further comprise: sending to the user device a script that is executable within an application hosted by the user device, wherein the script is executable to receive the transaction information (At least: [0081]).



                              Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 23, 25-26, 28 are being rejected under 35 U.S.C 103(a) as being unpatentable over Oborne in view of El Awady et al (US 2012/0136780), herein El Awady. 
Regarding claim 23:
Oborne, as shown in the rejection above, teaches the limitations of claim 22.
Oborne further teaches:
 wherein the particular setup information specifies personally identifiable information (PII) that includes routing information that enables the funds to be transferred to the account of the user (At least: [0043], [0058], [0110]).
Oborne does not teach, El Awady teaches routing information that enables the funds to be transferred to the account of the user (At least: “routing the transaction via the first 6 digits” [0040]; Fig. 2B (258)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Oborne’s invention to include routing information that enables the funds to be transferred to the account of the user in order to ensure that the transaction request is validated prior to the transfer of funds (El Awady: [0043]).
	Regarding claim 25,  Oborne as shown in the rejection above, teaches the limitations of claim 22.
Oborne further teaches:
 wherein the script is executable to cause a form that includes a set of fields to be displayed to the user, wherein the set of fields are operable to receive information that enables funds to be transferred from a first account to a second account, and wherein the particular setup information defines routing information that enables the funds to be transferred from the account of the payer to the account of the user (At least: [0033], [0028], [0043], [0110]).
Oborne does not teach, El Awady teaches routing information that enables the funds to be transferred to the account of the user (At least: “routing the transaction via the first 6 digits” [0040]; Fig. 2B (258); “contain a field (e.g., with field number 3) whose field value indicates the transaction type, e.g., the field code 28" may indicate a prepaid load transaction. In one implementation, when the user needs to load a prepaid card, the user may provide payment of a tendered amount at the participating merchant for bill payment 250. The tendered amount may comprise a variety of forms, such as cash, paper checks, bank notes, credit card, debit cards, and/or the like.” [0077]; Fig. 3B-G; FIGS. 3l-1 to 31-12; Fig. 4B).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Oborne’s invention to include routing information that enables the funds to be transferred to the account of the user in order to ensure that the transaction request is validated prior to the transfer of funds (El Awady: [0043]).

Regarding claim 26: Oborne, as shown in the rejection above, teaches the limitations of claim 25.
Oborne further teaches: 
 wherein the particular setup information specifies a currency, an account number, and a routing number usable for transferring the funds from the account of the payer to the account of the user (At least: [0023], [0033], [0034], [0091]).
Oborne does not teach, El Awady teaches a routing number usable for transferring the funds from the account of the payer to the account of the user (At least: “private label account number, starting with a 4, assigned within a Visa BIN range, satisfying mod-lo. Depending on the implementation, the account number may be used for routing the transaction via a bank account number, identifying the payment and ensuring proper account formatting.” [0040]; Fig. 4B “currency” [0113]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Oborne’s invention to include wherein the particular information specifies a currency, an account number, and a routing number usable for transferring the funds from the account of the payer to the account of the particular user in order to ensure that the transaction request is validated prior to the transfer of funds (El Awady: [0043]).
	Regarding claim 28,  Oborne, as shown in the rejection above, teaches the limitations of claim 25.
Oborne does not teach, El-Awady teaches: 
 wherein the script is executable to determine if values provided for the set of fields are valid before the values are sent to the transaction processor computer system. (“Field Values Required for Settlement of a Load Transaction Field Field Name Valid Values Header Message status flag.” Table 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Oborne’s invention to include wherein the script is executable to determine if values provided for the set of fields are valid before the values are sent to the transaction processor computer system in order to ensure that the transaction request is validated prior to the transfer of funds (El Awady: [0043]).
7.   Claims 30, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oborne in view of Mittal (U.S. Pub. No. 20130124364 A1). 
 Regarding claim 30: Oborne, as shown in the rejection above, discloses the limitations of claim 29.
	Oborne does not teach, Mittal teaches:
	 wherein the transaction token is valid for a greater interval of time than the single-use token, and wherein while the transaction token is valid, the transaction token is usable to request that the transaction be performed. ("one time use, limited time use, or both ... one-time use only within the time window in which the transaction ID is valid. The length of this time window may be determined as desired by the system operators, with a time duration in which the transaction ID is valid on the order of weeks, days, hours, or even minutes (e.g. 1 minute, 5 minutes, 1 hour, 1 day, 1 week and so on) " [0056)]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Oborne’s invention to include wherein the transaction token is valid for a greater interval of time than the single-use token, and wherein while the transaction token is valid, the transaction token is usable to request that the transaction be performed in order to ensure that the security is enhanced because the merchant never gets direct access to the customer's financial account information. (Mittal: Abstract).
 Regarding claim 35: Oborne as shown in the rejection above, teaches the limitations of claim 31.
Oborne does not teach, Mittal teaches: 
 wherein the unique identifier is usable once to obtain the transaction token and is valid for a specified interval of time that is less than a time for which the transaction token is valid. ("one time use, limited time use, or both ... one-time use only within the time window in which the transaction ID is valid. The length of this time window may be determined as desired by the system operators, with a time duration in which the transaction ID is valid on the order of weeks, days, hours, or even minutes (e.g. 1 minute, 5 minutes, 1 hour, 1 day, 1 week and so on) " [0056)).
Therefore it would have been obvious to one of ordinary skill in the art a the time of filing to have modified Oborne’s invention to include wherein the unique identifier is usable once to obtain the transaction token and is valid for a specified interval of time that is less than a time for which the transaction token is valid in order to ensure that the security is enhanced because the merchant never gets direct access to the customer's financial account information. (Mittal: Abstract).
                              CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 302-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/12/2022